MORROW, Presding Judge.
Theft, a misdemeanor, is the offense; penalty assessed at confinement in the county jail for a period of twenty days.
The offense is sufficiently charged in the complaint and information. The trial was had before a jury. No statement of facts or bills of exception accompany the record.
There is a motion for new trial but in the absence of the statement of facts, the complaint of the rulings of the court cannot be appraised.
Finding no error presented for review, the judgment is affirmed.

Affirmed.